SEITZ, Circuit Judge,
concurring.
I am in substantial agreement with Judge Gibbons’ opinion with one exception, *266and in full agreement with the conclusion he reaches in this case. The exception relates to his apparent holding, not prompted by any argument of counsel, that before a party may recover compensatory damages for the wrongful deprivation of a statutory entitlement to a hearing, he must show that he possessed a property interest in the substantive entitlement about which the hearing would have been concerned. If by “property interest” Judge Gibbons means only causally connected compensable damage, I would have no quarrel, but if he intends to employ the' term in a “due process” context, I think such a test is not required.
Plaintiffs have established their standing to claim a violation of the federal statute. They have also proved that such a violation occurred when defendants terminated their benefits without a hearing. On remand, if it is established that plaintiffs would have prevailed at the requisite hearing and thus would have established their right to continue receiving benefits, then plaintiffs have been damaged by the violation in a manner that entitles them to compensatory damages.